NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 12a1038n.06

                                            No. 11-5128
                                                                                          FILED
                          UNITED STATES COURT OF APPEALS                              Sep 28, 2012
                               FOR THE SIXTH CIRCUIT                            DEBORAH S. HUNT, Clerk


PEARLIE M. GREEN; GREGORY A. BURKS,                       )
                                                          )
       Plaintiffs-Appellants,                             )        ON APPEAL FROM THE
                                                          )        UNITED STATES DISTRICT
               v.                                         )        COURT FOR THE WESTERN
                                                          )        DISTRICT OF TENNESSEE
MUTUAL OF OMAHA INSURANCE COMPANY,                        )
                                                          )
       Defendant-Appellee.                                )
                                                          )



BEFORE: BOGGS and GRIFFIN, Circuit Judges; and BARZILAY, Judge.*

       PER CURIAM.

       In this diversity insurance-contract dispute arising under Tennessee law, plaintiffs Pearlie M.

Green and Gregory A. Burks appeal the district court’s order granting defendant Mutual of Omaha

Insurance Company’s motion to dismiss plaintiffs’ complaint pursuant to Federal Rule of Civil

Procedure 12(b)(6). Plaintiff Green applied for and obtained an Accidental Death Insurance Policy

from Mutual. The policy covered the applicant, the applicant’s “Spouse,” and the applicant’s

dependent children. On the insurance application, Green listed Robert Billups as her spouse and

plaintiff Burks as the beneficiary. As it turned out, Green and Billups were not legally married.

Thus, when Billups died in a motorcycle accident two years later, Mutual, after a brief investigation


       *
         The Honorable Judith M. Barzilay, Senior Judge, United States Court of International Trade,
sitting by designation.
No. 11-5128
Green, et al. v. Mut. of Omaha Ins. Co.


of the matter, denied coverage and refused to pay benefits arising from his death because he was not

an insured person under the policy.

        Plaintiffs filed a lawsuit in the Tennessee state court alleging seven claims, including, inter

alia, breach of contract, violation of the Tennessee Consumer Protection Act, and fraud. Mutual

removed the case to federal district court on the basis of diversity of citizenship and then filed a Rule

12(b)(6) motion to dismiss the complaint. The district court granted defendant’s motion as to all of

the claims and dismissed the complaint in its entirety. Plaintiffs now appeal.

        After reviewing the record, the parties’ briefs, and the applicable law, this court determines

that a panel opinion further addressing the issues raised would serve no jurisprudential purpose. We

therefore affirm the district court’s decision for the reasons stated in that court’s opinion.

        AFFIRMED.




                                                  -2-